UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7064



PATRICK J. STEEN,

                                             Plaintiff - Appellant,

          versus


DEPUTY SERGEANT HURD; DEPUTY SERGEANT ELKINS;
OFFICER BRUTON; OFFICER HAYNES; OFFICER POE;
MECKLENBURG COUNTY SHERIFF’S DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-544-3-MU)


Submitted:   November 4, 1999           Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick J. Steen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick J. Steen appeals from the district court’s order deny-

ing appointment of counsel under 28 U.S.C.A. § 1915 (West Supp.

1999).    We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).    The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.        See Miller v.

Simmons, 814 F.2d 962, 967 (4th Cir. 1987).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2